UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7260


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN ANTWANINE JOHNSON, a/k/a Fudd,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:98-cr-00283-LMB-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Brian Antwanine Johnson, Appellant Pro Se. Gordon D. Kromberg,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Antwanine Johnson appeals the district court’s

order   denying    his    motion      for       reconsideration      of   its   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)   (2006).       We   have    reviewed       the   record    and   find   no

reversible error.        Accordingly, we affirm.            See United States v.

Johnson, No. 1:98-cr-00283-LMB-1 (E.D. Va. July 19, 2012).                         We

dispense    with   oral     argument        because     the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2